Citation Nr: 1328299	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-31 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for a lung disorder, 
to include as due to exposure to asbestos.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a detached retina of the left eye with loss of vision.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in May 2011 by the 
undersigned Veterans Law Judge.  A transcript is associated 
with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 
488 (2010), the United States Court of Appeals for Veterans 
Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires 
that the hearing officer who conducts a hearing fulfill two 
duties to comply with the above the regulation.  These 
duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that 
may have been overlooked.  Here, during the May 2011 
hearing, the undersigned Veterans Law Judge fully explained 
the issues involved.  See February 2008 Board transcript, 
page 2.  A representative of The American Legion represented 
the Veteran at the hearing.  The undersigned also suggested 
the submission of evidence that may have been overlooked and 
what was necessary to prove the Veteran's claims.  See Board 
transcript, pages 19-23.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.



REMAND

The Veteran seeks entitlement to service connection for 
Hepatitis C, entitlement to service connection for a lung 
disorder, to include as due to exposure to asbestos, and 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
detached retina of the left eye with loss of vision.

Although the Board regrets the additional delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2012).  

The Veteran was afforded a VA examination in May 2010 for 
his Hepatitis C.  In a May 27, 2011 note from the VA, it was 
indicated that the Veteran withdrew his claim and that the 
liver VA examination was cancelled.  This information was 
also stated in the June 2010 Statement of the Case (SOC).  
However, there has been no additional indication that the 
Veteran withdrew his Hepatitis C claim.  Furthermore, it 
appears that the Veteran did, in fact, appear for a VA 
examination for Hepatitis C in May 2010, although only a 
partial examination is included in the claims file.  The 
available record indicates that the Veteran was examined 
(including vital signs and medical history), although the 
remainder of the examination is not in the claims file or in 
Virtual VA.  The complete May 2010 VA examination must be 
obtained and associated with the claims file.  If it cannot 
be located, or if it is determined that it does not include 
a VA medical opinion regarding the etiology of the Veteran's 
Hepatitis C, the Veteran must be afforded a new VA 
examination and a medical opinion must be obtained.

Furthermore, the Board notes that the Veteran has not been 
afforded a VA examination for his claimed lung disorder.  
Evidence indicates the Veteran is currently diagnosed with 
bilateral emphysema and bilateral pleural plaques.  See 
December 2010 VA chest computed tomography (CT) report.  
Additionally, a July 2006 VA note indicates that the 
Veteran's areas of pleural thickening could be due to 
previous asbestos exposure.  As such, the Board finds a 
remand is necessary to afford the Veteran a VA examination 
for his lung disorder and to obtain a medical opinion 
regarding the nature and etiology of this claimed disorder.

Finally, the Board notes that a medical opinion has not yet 
been obtained regarding whether the Veteran is entitled to 
compensation under 38 U.S.C.A. § 1151 for a detached retina 
of the left eye with loss of vision.  38 U.S.CA. § 1151 
provides that where a Veteran suffers an injury or an 
aggravation of an injury resulting in additional disability 
by reason of VA hospitalization, or medical or surgical 
treatment, compensation shall be awarded in the same manner 
as if such disability were service connected.  Subsequent 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause 
of additional disability was an event which was not 
reasonably foreseeable.  Records indicate the Veteran was 
diagnosed and treated for a torn left retina with retinal 
detachment in February 2007.  In March 2007, the Veteran 
underwent a pars plana vitrectomy, membrane peel, endolaser 
and indirect laser, air-fluid exchange, and C3F8 gas 
exchange of the left eye.  The Veteran has not yet received 
a VA examination to evaluate his left eye disorder and an 
opinion pertaining to whether the Veteran suffered from an 
additional disorder as a result of the left eye treatment 
has not been obtained.  A remand is necessary to afford the 
Veteran a VA examination and to obtain a medical opinion.  

Any updated treatment records should be obtained and 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file all updated treatment 
records.

2.  Obtain the complete May 2010 VA 
examination for Hepatitis C.  If the 
records cannot be located, and/or if 
the May 2010 VA examination does not 
include a VA medical opinion, afford 
the Veteran a VA examination for 
Hepatitis C.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.   
 
The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is at 
least as likely as not (i.e., 
probability of 50 percent or more) that 
the Veteran's currently diagnosed 
Hepatitis C is causally or 
etiologically due to service, to 
include the use of a vaccination 
injection gun during service.

The examiner should also offer comments 
and an opinion regarding the articles 
and letters submitted by the Veteran 
indicating that there may be a causal 
relationship between injection guns and 
the contraction of Hepatitis C.  See 
"Immunization to Protect the U.S. Armed 
Forces: Heritage, Current Practice, 
Prospects," and "Immunizations by Jet 
Gun." 
 
The examiner should consider the 
Veteran's statements regarding the 
occurrence of Hepatitis C, in addition 
to his statements regarding the 
continuity of symptomatology.  An 
examination is considered inadequate 
where the examiner does not comment on 
the Veteran's report of in-service 
injury and instead relies on the 
absence of evidence in the service 
treatment records to provide a negative 
opinion. 
 
If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state 
why speculation would be required in 
this case (e.g., if the requested 
determination is beyond the scope of 
current medical knowledge, actual 
causation cannot be selected from 
multiple potential causes, etc.).  If 
there are insufficient facts or data 
within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion, or other 
information needed to provide the 
requested opinion.   
 
All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.  

3.  Afford the Veteran a VA examination 
for a lung disorder, to include as due 
to exposure to asbestos.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  All current 
lung disorders should be diagnosed. 
 
The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is at 
least as likely as not (i.e., 
probability of 50 percent or more) that 
any diagnosed lung disorder is causally 
or etiologically related to the 
Veteran's time in service, to include 
exposure to asbestos during service.
 
The examiner should consider the 
Veteran's statements regarding the 
occurrence and aggravation of the 
disorder, in addition to his statements 
regarding the continuity of 
symptomatology.  An examination is 
considered inadequate where the 
examiner does not comment on the 
Veteran's report of in-service injury 
and instead relies on the absence of 
evidence in the service treatment 
records to provide a negative opinion. 
 
If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state 
why speculation would be required in 
this case (e.g., if the requested 
determination is beyond the scope of 
current medical knowledge, actual 
causation cannot be selected from 
multiple potential causes, etc.).  If 
there are insufficient facts or data 
within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion, or other 
information needed to provide the 
requested opinion.   
 
All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.  

4.  Afford the Veteran a VA examination 
for the purpose of assessing his claim 
for benefits under 38 U.S.C.A. § 1151.  
Determine whether the Veteran has an 
additional left eye disorder as a 
result of the VA's treatment for his 
left eye torn retina with retinal 
detachment.   
 
The VA examiner must discuss all 
current left eye symptoms and diagnose 
any current left eye disorders.  The 
examiner should address all relevant 
treatment records.   
 
If the examiner concludes that the 
Veteran has an additional disability as 
a result of treatment by the VA, the 
examiner should then opine whether the 
proximate cause of the additional 
disability was (a) carelessness, 
negligence, lack of proper skill, error 
in judgment or similar instance of 
fault on the part of VA in furnishing 
the surgical treatment or (b) an event 
not reasonably foreseeable.  

This must include a discussion of the 
standard of care for a left eye torn 
retina with retinal detachment and 
whether or not the treating physician 
violated the standard of care.  

The opinion should specifically state 
whether the VA physician treating the 
Veteran's left eye disorder failed to 
exercise the degree of care that would 
be expected of a reasonable health care 
provider.   
 
If the examiner concludes that the VA 
treatment caused an additional 
disability, the opinion should also 
address whether there is evidence that 
the VA failed to inform the Veteran of 
the risks of the surgery.  The opinion 
must also address what reasonably 
foreseeable risks should have been 
disclosed.  If the examiner concludes 
that the Veteran has an additional 
disability that is considered the 
"natural progress of the disease," then 
the examiner should discuss whether 
"VA's failure to timely diagnose and 
properly treat the disease or injury 
proximately caused the continuance or 
natural progress." 
 
5.  Readjudicate the claims.  If the 
benefits sought are not granted, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded an 
opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


